Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a FINAL Rejection to Amendments and Arguments filed by Applicant on 05/16/2022. Claims 1, 3, and 21 have been amended. Currently pending for review are Claims 1, 3-5, 9-13, and 21-26,  Claims 6 and 27 are withdrawn to a non-elected embodiment.
Response to Amendment
Regarding the Drawing and Claim Objections made in the Office Action filed on 02/15/2022. Amendments/Remarks & Arguments filed by Applicant on 05/16/2022 correct the objection and/or are persuasive. Therefore, the Drawing and Claim Objections made in the Office Action filed on 02/15/2022 has been withdrawn unless otherwise indicated below.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “bracket set” of Claim 12 lacks antecedent basis in the specifications. Applicants arguments filed on 05/16/2022 indicate that the bracket set is clearly considered the holders 150A,E,152A,E,and154A,E, however it is suggested that Applicant use consistent claim terminology between the claims and the specifications and/or indicate in the specifications that they are interchangeable terms to disclose the same structures.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, 9-13, 21, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 2-6, 9, 10, 12, 13, and 14 of U.S. Patent No. 10,556,143. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 3-6, 9-13, 21, and 22 of the instant application is more broad and would be anticipated by Claims 2-6, 9, 10, 12, 13, and 14 of U.S. Patent No. 10,556,143.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 11, 12, 13, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colosky (US 20020025891).
Regarding Claim 1, Colosky teaches an apparatus for providing a substantially constant level of resistance, the apparatus comprising:                 a first resistance module 2 configured to provide a substantially constant force resistance at a first resistance level, wherein:                the first resistance module includes a first coupling component 4,4g,5, a first drum 6, and a first constant-force spring 8 having the first resistance level (Refer to Figs. 2-5 to depict that each module 2 comprises a coupling component 4,5..Paragraph [0086]:” [0086] As seen in FIGS. 2 and 3, extending horizontally through each pack 2, onward through the output drum 3 and outward from each side of the pack 2 (via hole 2b) runs an output shaft 5. As shown in FIGS. 4 and 5, the output drum 3 is rotably attached to its output shaft 5 and bearing supports 5a by means of the output shaft hole 3b, the twin output shaft bearings 3c, and the twin bearing seals 3d. Drum 3 can rotate around bearing supports 5a. Each individual output shaft 5 of each pack 2 fixedly attaches to the next output shaft 5 of the next adjacent force pack 2 by means of a standard bolt or setscrew (or other suitable mechanical fastener) 5c (shown in FIG. 4) and optional nut (not shown) through the transverse holes 5e in each attachment notch 5b. Each pack 2's output shaft 5 has a plunger hole 5d (FIG. 5) passing tranversely through the output shaft 5.” ..and Paragraph [0088]);                 a first end of the first constant-force spring 8 is connected to the first drum 6;                a first rear drum 3, wherein a second end of the first constant-force spring is connected to the first rear drum; and                wherein the first resistance module 2 is configured to directly couple to a second resistance module 2 via the coupling component 4,5 (Refer to annotated Fig. 41st  below Paragraph [0084]..Each module 2 comprises a coupling component 4,5 which connect to the following module 2 as shown in Figs. 1A-3).
    PNG
    media_image1.png
    706
    620
    media_image1.png
    Greyscale

Regarding Claim 3, Colosky continues to teach wherein the first drum 6 is configured to rotate in a first direction and the first rear drum 3 is configured to rotate in a second direction, the first direction opposite of the second direction (Refer to Fig. 1 Paragraph [0084]:” Each spring is wound upon its storage drum according to its natural curvature, and winds onto the output drum in a direction opposite to its natural curvature. This form of winding produces a constant resistance force when the cable is pulled.’).
Regarding Claim 4, Colosky continues to teach further comprising a resistance selector 10 set to a first resistance-setting level, wherein the first resistance-setting level corresponds to the first resistance level (Refer to Fig. 1 Paragraph [0089]).
Regarding Claim 5, Colosky continues to teach wherein the first resistance module 2 is affixed to the resistance selector 10 (Refer to FIG. 1).
Regarding Claim 11, Colosky continues to teach wherein the apparatus further includes a cord spool 9,11, and wherein the first drum 6 of the first resistance module 2 is connected to the cord spool (Refer to Fig. 1A above).
Regarding Claim 12, Colosky continues to teach further comprising:               a housing 1 that includes a first bracket set, wherein: the first resistance module is mounted onto the housing via the first bracket set (Refer to annotated Fig. 4 above, the Office considers the bracket set the housing of the modules in so much as Applicant has shown a bracket set for embodiments 33A-D).
Regarding Claim 13, Colosky continues to teach further comprising:               a housing 1 that includes a second bracket set, configured to enable the second resistance module 2 to mount onto the housing 1 (Refer to annotated Fig. 4 above, the Office considers the bracket set the housing of the modules in so much as Applicant has shown a bracket set for embodiments 33A-D).
Regarding Claim 21, Colosky continues to teach wherein the apparatus further comprises a detachable key pin 5c, the key pin configured to couple and decouple the first resistance module and the second resistance module 2, and wherein the detachable key pin comprises at least one prong (Refer to Fig. 4 Paragraph [0095]:” [0095] Any number of resistive packs 2 can be coupled together through connections at 5b with bolts or mechanical fasteners 5c and housed within the hollow body 1a of the CFREU 1 to achieve the desired amount of force during exercise.”..The Office considers the bolt 5c a key and that the one prong is the stem part of the bolt).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colosky (US 20020025891).
Regarding Claim 24, Colosky’s embodiment of Figs. 1-7 fails to expressly disclose wherein the apparatus further comprises a stopper, wherein the stopper is configured to prevent the constant force spring from being unwound beyond a threshold point. Colosky’s embodiment of Figs. 8,8B teaches a spool device comprising a drum 3, a spring 8, and a stopper 8a, wherein the stopper is configured to prevent the constant force spring from being unwound beyond a threshold point (Refer to Fig. 8-8b & 12.. Paragraph [0099]:” This allows the selection pins 8a at the end(s) of at least one spring 8 to engage one of the selection grooves 3g, as they are designed to do.”).                 Colosky is from the same field of endeavor as Applicants invention and therefore it would have been obvious to modify the spring 8 of Colosky Figs. 1-7 to comprise a stopper 8a on spring 8 and groove 3g on the rear drum 3 for the purpose of attaching the end of spring 8 the rear drum 3 to prevent the spring from disengaging. 
Regarding Claim 25, Colosky 1-7 in view of Colosky Figs. 8,8B continues to teach wherein the first rear drum 3 comprises a slot 3g, wherein the slot is configured to receive the stopper 8a (Refer to Fig. 8B Paragraph [0099]). 
Allowable Subject Matter
Claims 9, 10, 22, 23, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. Wherein Applicant argues that Colosky does not teach wherein the first resistance module is configured to directly couple to a second resistance module via the first coupling component since the modules are connected via the shaft 5. Based on amendments, the Office has interpreted the claims such that the shaft is broken into multiple parts in which each module comprises a portion of a shaft which are interconnected together via pin 5c and therefore each shaft portion is considered a part of the coupling component and thus each module is directly connected via the coupling components 4,5 as shown by Colosky Figs. 2, 4, &5 and therefore, the Office respectfully disagrees with Applicant that Colosky does not teach the first resistance module is configured to directly couple to a second resistance module via the first coupling component since Fig. 4 of Colosky clearly show that each module 2 comprises a coupling component 4,5 which directly connects two modules 2 together.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784